ORDER
This case came before this court on November 6, 1991, pursuant to an order directing both parties to appear before this court and show cause why the issues raised in this appeal should not be summarily decided.
After hearing the arguments of counsel and examining the memoranda *320filed by the parties, we conclude that the trial justice should have granted Adler, Pollock & Sheehan’s motion to withdraw. In a civil action at a noncritical stage of the proceedings, a corporation that wants to litigate and prosecute its action cannot do so at the expense of the law firm representing it. Imposing such a financial burden on the law firm to maintain continued representation is improper. The decision of the trial justice is reversed, and this case is remanded to the trial court for proceedings in accordance with this order.
The appeal of the defendant’s attorney is therefore sustained.